DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 11, 14 – 19 and 23 – 25 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 10 – 11 and 14 – 18), drawn towards a method for treating secondary acute myeloid leukemia (sAML) in a patient comprising administering a PP2A inhibitor in combination with an anti-cancer agent, in the reply filed on May 16, 2022 is acknowledged. Claims 1 – 9, 19 and 23 – 25 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected inventions, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound having the structure depicted in claim 14 (see, compound (LB100) as disclosed in paragraph [0095] in the instant specification). The compound is presented below:

    PNG
    media_image1.png
    195
    300
    media_image1.png
    Greyscale

	wherein:
bond α is absent;
R1 and R2 together are =O;
R3 is O-;
R4 is 

    PNG
    media_image2.png
    101
    152
    media_image2.png
    Greyscale
, wherein further, X is N+HR10 and R10 is C1 alkyl;
R5 and R6 together are =O; and
R7 and R8 are each H.
	Search: The instant claims 10 and 14 – 18 reads upon the structure of the compound as elected by the Applicant. Since claim 11 does not read upon the elected species, said claim is hereby withdrawn as being drawn towards non-elected species. Applicant’s elected species is not found to be free of prior art. Therefore, search has not been expanded further yet to the full scope of the instant claims 10 and 14 – 18.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image3.png
    56
    382
    media_image3.png
    Greyscale

The instant claim 10 is drawn towards a method for treating secondary acute myeloid leukemia (sAML), comprising administering to a subject afflicted with sAML a PP2A inhibitor in combination with an anti-cancer agent so as to hereby treat sAML, wherein the PP2a inhibitor is a compound having the structure as presented below:

    PNG
    media_image4.png
    182
    160
    media_image4.png
    Greyscale
, or a salt, zwitterion, or ester thereof.
However, the provisional application 62/594,772 (US ‘772) (to which said claim claims benefit from) is only drawn towards a method for treating secondary acute myeloid leukemia (sAML), comprising administering to a subject afflicted with sAML a PP2A inhibitor in combination with an anti-cancer agent so as to hereby treat sAML, wherein the PP2A inhibitor is specifically a compound LB100 as presented below:

    PNG
    media_image1.png
    195
    300
    media_image1.png
    Greyscale

Thus, the scope of the instant claim is much broader than the scope as supported by the provisional application US ‘772. Therefore, the instant claim 10 is hereby examined with an effective filing date of December 5, 2018 (the filing date of the PCT Application PCT/US2018/063980). In order to receive proper benefit from the provisional application US ‘772, Applicant is requested to amend the scope of the instant claim drawn specifically towards the method of using the compound LB100, or an ester thereof.
The instant claim 14 is drawn towards the method according to claim 10, wherein the compound has the structure

    PNG
    media_image5.png
    171
    457
    media_image5.png
    Greyscale

The scopes of the instant claim and the claim 10 (upon which said claim is dependent upon) are broader (in view of the limitation “salt” in the instant claim 14) than the scope as supported by the provisional application US ‘772. Therefore, the instant claim 14 is hereby examined with an effective filing date of December 5, 2018 (the filing date of the PCT Application PCT/US2018/063980). In order to receive proper benefit from the provisional application US ‘772, Applicant is requested to (1) amend the scope of the instant claim 10 (as stated in point 4 above) and delete the limitation “salt” in the instant claim 14; or (2) convert claim 14 into independent form and delete the limitation “salt”.
The instant claim 15 is drawn towards the method according to any one of claims 10, 11 and 14, wherein the anti-cancer agent is daunorubicin. Since the instant claim 10 (upon which said claim is dependent upon) is broader than the scope as supported by the provisional application US ‘772, the instant claim 15 is hereby examined with an effective filing date of December 5, 2018 (the filing date of the PCT Application PCT/US2018/063980). In order to receive proper benefit from the provisional application US ‘772, Applicant is requested to (1) amend the scope of the instant claim 10 (as stated in point 4 above); or (2) convert claim 15 into independent form.
The instant claim 16 is drawn towards the method according to any one of claims 10, 11 and 14, wherein the administration of the PP2A inhibitor enhances cytotoxicity of the anti-cancer agent. Since the instant claim 10 (upon which said claim is dependent upon) is broader than the scope as supported by the provisional application US ‘772, the instant claim 16 is hereby examined with an effective filing date of December 5, 2018 (the filing date of the PCT Application PCT/US2018/063980). In order to receive proper benefit from the provisional application US ‘772, Applicant is requested to (1) amend the scope of the instant claim 10 (as stated in point 4 above); or (2) convert claim 16 into independent form.
The instant claim 17 is drawn towards the method according to any one of claims 10, 11 and 14, wherein the administration of the PP2A inhibitor enhances cytotoxicity of the anti-cancer agent via upregulation of miR-181b-1. Since the instant claim 10 (upon which said claim is dependent upon) is broader than the scope as supported by the provisional application US ‘772, the instant claim 17 is hereby examined with an effective filing date of December 5, 2018 (the filing date of the PCT Application PCT/US2018/063980). In order to receive proper benefit from the provisional application US ‘772, Applicant is requested to (1) amend the scope of the instant claim 10 (as stated in point 4 above); or (2) convert claim 17 into independent form.
The instant claim 18 is drawn towards the method according to any one of claims 10, 11 and 14, wherein the PP2A inhibitor and the anti-cancer agent are administered simultaneously, separately or sequentially. Since the claim 10 (upon which said claim is dependent upon) is broader than the scope as supported by the provisional application US ‘772, the instant claim 18 is hereby examined with an effective filing date of December 5, 2018 (the filing date of the PCT Application PCT/US2018/063980). In order to receive proper benefit from the provisional application US ‘772, Applicant is requested to (1) amend the scope of the instant claim 10 (as stated in point 4 above); or (2) convert claim 18 into independent form.

Information Disclosure Statement
The information disclosure statements filed on September 4, 2020 and May 17, 2022 have been considered by the examiner.
Claim
Claim 10 is objected to because of the following informality:
Page 4, lines 17 – 18: The instant claim recites “… a PP2A inhibitor in combination with an anti-cancer agent … wherein the PP2a inhibitor is …” (emphasis added). Please amend the second recitation of the term to state “PP2A inhibitor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 10 and 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., Sci Rep. 2017; 7(2894): pp. 1-14 (Hu), as disclosed in the information disclosure statement filed on September 4, 2020.
	Hu teaches (see, page 2, 2nd paragraph) a method of administering LB100 (Applicant’s elected species as recited in the instant claim 14), a small-molecule protein phosphatase 2 A (PP2A) inhibitor, in conjunction with daunorubicin (anti-cancer agent in the instant claim 15) in order to treat secondary acute myeloid leukemia (sAML). The compound LB100 is presented below (see, paragraph [0095] in the instant specification):

    PNG
    media_image6.png
    162
    311
    media_image6.png
    Greyscale

	wherein:
bond α is absent;
R1 and R2 together are =O;
R3 is O-;
R4 is 

    PNG
    media_image2.png
    101
    152
    media_image2.png
    Greyscale
, wherein further, X is N+HR10 and R10 is C1 alkyl;
R5 and R6 together are =O; and
R7 and R8 are each H.

Hu also teaches (see, Figure 3 and page 8, 1st paragraph) that LB100 suppressed AML and sAML cell proliferation, and enhanced the chemotherapeutic efficacy of daunorubicin in sAML cells by halting the cell cycle and facilitating apoptosis (cytotoxicity in the instant claim 16) to sAML in vitro, specifically SKM-1 cells and three primary sAML patient samples. Hu further discloses (see, pages 5-6 bridging paragraph and Figure 5A) that LB100 sensitizes sAML cells to daunorubicin therapy by inducing miR-181b-1 upregulation (instant claim 17). Hu states (see, Figure 3A) that simultaneous treatment with LB100 and daunorubicin (instant claim 18) dramatically reduced SKM-1 cell viability compared to monotherapy with either agent. Therefore, the publication by Hu et al. anticipates the instant claims 10 and 14 – 18.

Conclusion
Claims 10 and 14 – 18 are rejected.
Claims 1 – 9, 11, 19 and 23 – 25 are hereby withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626             

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626